Citation Nr: 9931432	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for service connected 
fracture, right fifth metacarpal.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from February 1979 to March 
1983.  In an NGB Form, it was reported that the veteran had 
National Guard service from May 1984 to May 1991.

The veteran filed a claim in July 1995 for service connection 
for tinnitus, paranoid schizophrenia, and arthritis of the 
left knee.  This appeal arises from the October 1995 rating 
decision from the Pittsburgh, Pennsylvania Regional Office 
(RO) that granted the veteran's claim for service connection 
for a fracture of the right fifth metacarpal, with a 0 
percent evaluation, and denied the veteran's claims for 
service connection for a left knee injury, tinnitus, and 
paranoid schizophrenia.  The veteran's claim for entitlement 
to non-service connected disability pension was also denied.  
A Notice of Disagreement was filed in November 1995 and a 
Statement of the Case was issued in December 1995.  A 
substantive appeal was filed in December 1995 with a request 
for a hearing at the RO before a local hearing officer.  In 
June 1998, the abovementioned RO hearing was held.

At the June 1998 RO hearing, the veteran withdrew his appeal 
on the issue of entitlement to non-service connected 
disability pension.

The Board notes that the appellant's representative, at the 
June 1998 RO hearing and in the September 1999 Informal 
Hearing Presentation, appears to be claiming service 
connection for hearing loss.  The RO has not developed this 
issue.  The issue of the appellant's entitlement to service 
connection for hearing loss is not inextricably intertwined 
with the current appeal.  As no action has been taken, it is 
referred to the RO for the appropriate action.

The issue of entitlement to a compensable rating for service 
connected fracture of the right fifth metacarpal and the 
issue of entitlement to service connection for paranoid 
schizophrenia are the subjects of the Remand decision below.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's current tinnitus to his military service; the claim 
is not plausible.

2.  There is no competent medical evidence linking the 
veteran's current left knee disability to his military 
service; the claim is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a left 
knee disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a service enlistment examination in April 1978, no history 
of knee trouble or ear trouble was reported.  On examination, 
the veteran's ears and lower extremities were clinically 
evaluated as normal.  It was noted that the veteran had a 
hearing defect of the left ear.  

In August 1980, the veteran was seen for a right lower ear 
lobe that was swollen with a cyst.  

In October 1981, the veteran was seen with mild head 
congestion.  He had no earache.  On examination, there was a 
serous left ear.  The assessments included viral syndrome and 
upper respiratory infection  

In January 1982, the veteran was seen with complaints of 
cough, congestion, and earache.  On examination, the left 
tympanic membrane was infected and retracted.  The 
assessments included otitis media of the left ear.

In February 1982, the veteran was seen with pain of the left 
ear.  He had perforation of the left ear and a distorted 
right ear.  The impression included perforated tympanic 
membrane.  

In March 1982, the veteran was seen with a sore throat, 
slight cough, and rhinorrhea.  On examination of the ears, 
the veteran's right tympanic membrane was normal.  The left 
tympanic membrane showed that the vascular strip was slightly 
infected, but was otherwise within normal limits.  The 
assessment was probable viral pharyngitis, resolving.  

In May 1982, June 1982, July 1982, and November 1982 the 
veteran was seen with a right knee problem.  There was no 
left knee pain.  The assessment was chondromalacia patella.   

Also in July 1982, the veteran was seen with an ear problem 
of the left ear and a mild cough.  The examination showed 
bilateral retracted tympanic membranes and serous otitis 
media of the left ear.  The impression included serous otitis 
media.  

In December 1982, the veteran was seen with complaints of an 
earache of the right ear.  The impression was right otitis 
externa.   

Later in December 1982, the veteran was seen for follow up of 
otitis externa.  The veteran stated that he had decreased 
hearing and head congestion.  The impression was continued 
otitis media and eustachian tube dysfunction.

On a separation examination in February 1983, the ears and 
lower extremities were clinically evaluated as normal.  It 
was noted that the veteran had low frequency hearing loss of 
the left ear that was noted on the enlistment physical 
examination, but that there were no significant chances.  The 
veteran also had high frequency hearing loss of the right ear 
which was not considered disabling.  The veteran also had 
occasional symptomatic chondromalacia patella. 

In March 1983, the veteran was seen with complaints of a sore 
throat.  On examination, the tympanic membranes were normal.  
The assessment was pharyngitis/laryngitis secondary to sinus 
drainage and constant irritation.

Also in March 1983, the veteran was seen with trauma to the 
left knee.  He had been playing football the day before.  He 
had swelling and difficulty standing and walking.  On 
examination, the knee joint was stable, and there was no 
crepitus and no edema.  There was a moderate hematoma in the 
superomedial aspect of the left knee.  The impression 
included hematoma.

At a quadrennial National Guard enlistment examination in May 
1984, no history of ear trouble or knee trouble was reported.  
On examination, the veteran's ears and lower extremities were 
clinically evaluated as normal.

On a quad. National Guard examination in May 1988, no ear 
trouble or knee trouble was reported.  On examination, the 
veteran's ears and lower extremities were clinically 
evaluated as normal.

In July 1995, the veteran filed a claim for service 
connection for disabilities to include tinnitus due to being 
a jet engine mechanic and arthritis of the left knee.

An August 1995 treatment record from Mark S. Williams, M.D., 
notes that the examination of the ears was within normal 
limits.  There was no edema of the lower extremities.  The x-
rays of the knees were within normal limits.  

An undated treatment record from Dr. Williams notes that 
there was no evidence of otitis media.  The examination of 
the ears was normal.  The impressions included right knee 
pain.  

On a VA mental disorders examination in October 1995, it was 
noted that the veteran had tinnitus and arthritis of the left 
knee.

By rating action of October 1995, service connection for 
tinnitus and a left knee injury was denied.  The current 
appeal to the Board arises from these denials.

Associated with the file was an October 1990 evaluation from 
the W. G. Nord Community Mental Health Center which includes 
in pertinent part a report from the veteran of that someone 
planted a bug in his left ear, as he could hear it buzzing.  
He additionally reported hearing voices.    

On a VA general medical examination in October 1995, the 
veteran complained of a painful right knee and occasional 
pain of the left knee.  He reported injuring his knees while 
in the service in 1981.  The assessment included history of 
injury of both knees diagnosed as arthritis, symptomatic.  It 
was noted that the veteran's military records should be 
reviewed.  

On a VA audiogram in October 1995, hearing sensitivity was 
essentially within normal limits bilaterally for pure tones.  
The veteran reported continuous, high pitched ringing 
bilaterally.  

On a VA examination of the ears in November 1995, the veteran 
complained of bilateral tinnitus.  He had a history of noise 
exposure while a jet engine mechanic. The diagnoses included 
high frequency sensorineural hearing loss with associated 
tinnitus.  

On a January 1997 addendum to the October 1995 VA 
examination, it was noted that the veteran had some auditory 
involvement during his military service, but there was no 
conclusive evidence of the presence or cause of the tinnitus 
reported by the veteran.  There was no evidence of noise 
induced hearing loss at the time of the VA examination.  
Except for a moderately elevated air conduction threshold at 
8000 Hz for the right ear, his hearing was normal.  The left 
ear showed a mildly elevated threshold at 250 Hz and a 
moderately elevated threshold again at 800 Hz, with all other 
thresholds within normal limits.  Tinnitus had many origins 
and perhaps the most common origin of tinnitus for veterans 
was noise induced hearing loss with concomitant tinnitus.  As 
the veteran's hearing showed no evidence of noise induced 
hearing loss, it was impossible to state whether or not his 
tinnitus was the result of his military service or of a later 
origin.

On a VA examination of the joints in February 1997, the 
veteran complained of pain of both knees.  It was noted that 
the veteran had a right knee injury in the service in 1982 
and a hematoma of the left knee in 1983.  The assessment 
included mild symptoms of chondromalacia patella without any 
significant objective findings.  There was no apparent 
relationship to prior trauma, and it was more of a reflection 
of knee development not causing any functional disability or 
impairment at the present time.  It was likely that the 
current knee symptoms were in no way whatsoever related to 
the veteran's service.  

At the RO hearing in June 1998, the veteran testified that he 
had a left knee disability that was related to the cramped 
position he worked in while repairing jet engines in the 
service.  The veteran stated that he was exposed to jet 
engine noise in service.  He noticed ringing in his ears 
during his last year of service.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that he currently has tinnitus and a 
left knee disability that were incurred during service.  

As to the claim for service connection for tinnitus, the 
service medical records are silent regarding complaints, 
findings, or diagnoses of tinnitus.  The first postservice 
evidence of tinnitus was on the October 1995 and November 
1995 VA examinations.  In the January 1997 VA examination 
addendum, it was noted that as the veteran's hearing at the 
time of the October 1995 VA examination showed no evidence of 
noise induced hearing loss, it was impossible to state 
whether or not his tinnitus was the result of his military 
service or of a later origin.

As to the claim for service connection for a left knee 
disability, the service medical records show that the veteran 
was treated for a hematoma of the left knee in March 1983.  
The first postservice evidence of a left knee disability was 
in a VA mental disorders examination from October 1995 where 
it was reported that the veteran had arthritis of the left 
knee.  On a VA general medical examination from October 1995, 
it was reported that the veteran has a history of injury of 
both knees diagnosed as arthritis, symptomatic; the claims 
file was not reviewed.  It should be noted however, that the 
mere transcription of the veteran's lay history by a 
physician does not constitute competent medical evidence 
sufficient to render the claim well grounded.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Further, on a VA joints examination in February 1997, after a 
review of the service records, it was noted that the 
assessment included mild symptoms of chondromalacia patella 
without any significant objective findings.  It was felt that 
this was more a reflection of knee development rather than 
any apparent relationship to prior trauma.  It was likely 
that the current knee symptoms were in no way whatsoever 
related to the veteran's service.  

The veteran has submitted no competent medical evidence to 
establish a nexus between any current tinnitus or left knee 
disability and his service.  The only evidence that would 
support the veteran's claims is found in his statements.  
However, lay evidence is inadequate to establish a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Since all three criteria to establish evidence of a well-
grounded claim have not been met, it follows that the veteran 
claims must be denied based on his failure to submit evidence 
of a well-grounded claim.  Absent a well-grounded claim, the 
Board has no duty to assist or decide the case on its merits.  

While it may be argued that the VA has a duty to assist 
claimants whose claims are not well grounded, this 
proposition has been reject by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999).  In 
that case, the Court addressed and rejected the appellant's 
argument on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA had taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998), the Court 
held that the Secretary cannot undertake to assist a veteran 
in developing facts pertinent to his or her claim until such 
a claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for tinnitus or a 
left knee disability, those claims must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for tinnitus is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for a left knee disability is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for schizophrenia that had its onset 
during a period of service in the National Guard.  It is 
noted that there is conflicting evidence as to when the 
veteran served in the National Guard.  There is a form (NGB) 
which indicated that the veteran served in the National Guard 
until May 1991.  A statement from a fellow guardsman was to 
the effect that the veteran participated in guard training in 
1990.  In contrast, information received from the National 
Personnel Records Center dated in February 1997 was to the 
effect that the veteran was discharged from the United States 
Naval Reserve in March 1985.  

In view of the veteran's claim for service connection for 
schizophrenia based on service in the National Guard in 1990, 
and pursuant to an evaluation from the W. G. Nord Community 
Mental Health Center in October 1990, wherein it was noted 
that the veteran had complaints of schizophrenia beginning in 
1989, the RO should determine whether the service in 1989 and 
1990 was active duty for training, inactive duty training, or 
a combination of both.  The RO should also obtain all medical 
records associated with the veteran's National Guard service 
from May 1984 to May 1991.  If any records are unavailable, 
this should be documented for the record.

Additionally, in this case, the veteran contends that the RO 
erred by failing to grant a higher rating for service 
connected fracture of the right fifth metacarpal.  Initially, 
the undersigned notes that an examination that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995) has 
not been provided.  In that case, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that in evaluating a service connected 
disability involving a joint, functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  Therefore, the veteran should be 
afforded an orthopedic examination to address the DeLuca 
requirements. 

Furthermore, at the June 1998 RO hearing it was indicated 
that the veteran received Social Security.  The VA should 
obtain a copy of a Social Security Administration (SSA) 
decision granting disability benefits and the medical records 
upon which it was based.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992). 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the National 
Personnel Records Center and the National 
Guard Bureau of Pennsylvania and obtain 
the specific dates of the veteran's 
National Guard service in 1989 and 1990, 
to include the status (active or inactive 
duty training or both).  In this regard, 
it is suggested that a possible avenue 
for search might include leave and 
earnings statements for any service in 
1989 and 1990.  The RO should also obtain 
complete service medical records for the 
veteran's National Guard service from May 
1984 to May 1991.  All records should be 
associated with the claims folder.  If 
any records are not obtainable, this 
should be documented for the record.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for a fracture of the right fifth 
metacarpal in recent years.  Thereafter, 
the RO should obtain legible copies of 
all records that have not already been 
obtained.

3.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran, and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

4.  The veteran should additionally be 
afforded a VA orthopedic examination to 
determine the current severity of the 
service connected fracture of the right 
fifth metacarpal.  The veteran should be 
notified of the potential consequences 
should he fail to report for a scheduled 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  
The examiner should indicate whether 
there is limitation of motion or 
ankylosis of the right little finger.  
The examiner should also note whether 
motion permitting flexion of the tip of 
the right little finger to within 2 
inches of the transverse fold of the palm 
is possible.

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
right fifth finger resulting from the 
service connected residuals of a fracture 
of the right fifth metacarpal due to each 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis due to pain on 
use or during flare ups under § 4.45.  If 
equivalent to ankylosis, it should be 
noted if the position of the finger is in 
favorable, unfavorable or extremely 
unfavorable position.  If equivalent to 
an extremely unfavorable position, it 
should be noted if the disability is 
equivalent to metacarpal resection (more 
than one-half the bone lost), or without 
metacarpal resection at the proximal 
interphalangeal joint or proximal 
thereto.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.

5.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  

As to the claim for a compensable rating 
for service connected fracture of the 
right fifth metacarpal, consideration 
should be given to 38 C.F.R. §§ 4.40 and 
4.45 and the provisions of DeLuca.  
Consideration should also be given to the 
recent case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

If any action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  This should 
additionally include consideration and 
discussion of 38 C.F.R. § 3.655 if the 
veteran fails to appear for a scheduled 
examination.  If the veteran fails to 
appear for a scheduled examination, the 
RO should include verification in the 
claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  
Verification should also be included to 
the effect that the veteran was notified 
of the consequences of his failure to 
appear.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





